Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. The term “approximately nine degrees” has been amended out of claim 1 to avoid a further rejection under 35 USC 112(b)1. The term does not contribute towards the novelty of the claim. In the interest of maintaining compact prosecution and advancing the application through prosecution, the Examiner has amended the term out of claim 1. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(amended by Examiner) A compensator apparatus for firearm operations, comprising: 
a compensator having a cylindrical member, said cylindrical member defining a compensator centerline axis, 
said cylindrical member having a first end, a second end, an inner face, and an outer face; a plurality of two or more apertures disposed on the cylindrical member, each aperture of said plurality defining an aperture centerline axis extending linearly to said compensator centerline axis, and each aperture of said plurality defining an aperture angle measuring the angle of incidence between said aperture centerline axis and said compensator centerline axis; and 
wherein said aperture angle of each aperture in the plurality is 
wherein the compensator further comprising a forward cap disposed near said first end of said cylindrical member and having a first aperture for allowing a projectile to pass through the forward cap, and a second aperture defining a second aperture centerline axis; 
wherein said forward cap further comprising a third aperture, a fourth aperture, a fifth aperture, a sixth aperture, and a seventh aperture.

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application2. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
the compensator further comprising a forward cap disposed near said first end of said cylindrical member and having a first aperture for allowing a projectile to pass through the forward cap, and a second aperture defining a second aperture centerline axis: wherein said forward cap further comprising a third aperture, a fourth aperture, a fifth aperture, a sixth aperture, and a seventh aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
        
            
    

    
        1 The term “approximately” is indefinite since it does not establish a definitive and quantifiable boundary for what is/isn’t considered “approximately nine degrees”. 
        2 The claims have been considered using broadest reasonable interpretation consistent with the specification.